 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:       rosman@bfesf.com
 6                scrawford@bfesf.com
 7
     Attorneys for Defendant
 8   STUART K. TAN

 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
     LISA MARIE CLOSE,                                     Case No. 2:17-cv-01313-WBS-DB
12

13          Plaintiff,
                                                           STIPULATED REQUEST TO CONTINUE TRIAL
14   v.                                                    DATE, PRETRIAL CONFERENCE AND
                                                           DISPOSITIVE MOTION FILING DEADLINE
15   CITY OF VACAVILLE and STUART K.
     TAN,
16

17          Defendants.

18

19                                                 STIPULATION

20          Plaintiff LISA MARIE CLOSE and Defendant STUART K. TAN, by and through their counsel

21   of record, hereby stipulate as follows:

22          IT IS HEREBY STIPULATED BY AND BETWEEN the parties to the above-captioned matter

23   that the parties respectfully request the Court to issue an order continuing the trial date currently

24   scheduled for March 5, 2019, the pre-trial conference, currently scheduled for February 11, 2019, and the

25   deadline to file dispositive motions, currently set for November 9, 2018.

26          This is the first request to continue the trial date. Other than the dates identified in this stipulation,

27   this extension will not affect any other dates previously set by the Court.

28          Initially, the parties sought to continue the pretrial conference because lead trial counsel for
                                                         1
30   STIPULATED REQUEST TO CONTINUE TRIAL DATE, PRETRIAL CONFERENCE AND DISPOSITIVE MOTION
     FILING DEADLINE; [PROPOSED] ORDER
31   Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
 1   defendant TAN, Richard Osman and Sheila Crawford, are presenting at a conference in southern

 2   California on February 11, 2019 and therefore are not available to attend the pretrial conference. When

 3   defense counsel, Nicole Phillips, requested the pretrial conference be continued from January 14, 2019 to

 4   February 11, 2019, she inadvertently did not account for the conference.

 5            Upon realizing the scheduling conflict, defense counsel contacted the Courtroom Deputy, Karen

 6   Kirksey Smith, to get alternate dates for the pretrial conference and was informed that the pretrial

 7   conference could not be continued unless the March 5th trial date was also continued. Ms. Smith

 8   informed defense counsel that, based upon the Court’s availability, the pretrial conference could be

 9   continued to March 18, 2019 at 9:00 am and the trial date could be continued to June 11, 2019 at 9:00

10   am.

11            Further, the parties are considering mediation and are engaged in discussions regarding potential

12   mediation dates. As a result of this ongoing discussion and the potential continuation of the trial date, the

13   parties request the dispositive motion filing deadline of November 9, 2018 be continued to December 7,

14   2018 so the parties do not incur the costs associated with further motion practice before they attempt to

15   resolve the case.

16            For the reasons set forth above, the parties respectfully request this Court continue the previously

17   set deadlines as follows:

18
      Event                                    Current Date                     Proposed Date
19
      Close of Fact Discovery                  October 30, 2018                 No change
20
      Expert Disclosures                       December 10, 2018                No change
21
      Rebuttal Expert Disclosures              January 3, 2019                  No change
22
      Dispositive Motion Filing Deadline       November 9, 2018                 December 7, 2018
23
      Pre-Trial Conference                     February 11, 2019                March 18, 2019
24
      Trial                                    March 5, 2019                    June 11, 2019
25

26            IT IS SO STIPULATED AND REQUESTED THROUGH THE PARTIES’ COUNSEL OF

27   RECORD.

28   //
                                                            2
30   STIPULATED REQUEST TO CONTINUE TRIAL DATE, PRETRIAL CONFERENCE AND DISPOSITIVE MOTION
     FILING DEADLINE; [PROPOSED] ORDER
31   Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
 1   Dated: November 1, 2018                            BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 2
                                                        By:         /s/ Sheila D. Crawford
 3
                                                              Richard W. Osman
 4                                                            Sheila D. Crawford
                                                              Attorneys for Defendant
 5                                                            STUART K. TAN
 6

 7
     Dated: November 1, 2018                            LAW OFFICES OF JOHN T. BELL
 8

 9                                                      By:         /s/ John T. Bell
                                                              John T. Bell
10                                                            Attorney for Plaintiff
11                                                            LISA MARIE CLOSE

12

13                                        ATTORNEY ATTESTATION

14          I hereby attest that I have on file all holograph signatures for any signatures indicated by a

15   conformed signature (“/s/”) within this E-filed document or have been authorized by plaintiff’s counsel

16   to show their signature on this document as /s/.

17

18   Dated: November 1, 2018                                      /s/ Sheila D. Crawford
                                                                  Sheila D. Crawford
19

20

21

22

23

24

25

26
27

28
                                                          3
30   STIPULATED REQUEST TO CONTINUE TRIAL DATE, PRETRIAL CONFERENCE AND DISPOSITIVE MOTION
     FILING DEADLINE; [PROPOSED] ORDER
31   Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
 1                                                    ORDER

 2            WHEREFORE, good cause appearing and pursuant to stipulation of the parties, it is hereby

 3   ordered that the deadlines previously set by this Court are continued as follows:

 4    Event                                   Current Date                   Proposed Date
 5    Close of Fact Discovery                 October 30, 2018               No change
 6    Expert Disclosures                      December 10, 2018              No change
 7    Rebuttal Expert Disclosures             January 3, 2019                No change
 8    Dispositive Motion Filing Deadline      November 9, 2018               December 7, 2018
 9    Pre-Trial Conference                    February 11, 2019              March 18, 2019 at 1:30 p.m.
10    Trial                                   March 5, 2019                  June 11, 2019 at 9:00 a.m.
11

12            IT IS SO ORDERED.
13   Dated: November 1, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                          4
30   STIPULATED REQUEST TO CONTINUE TRIAL DATE, PRETRIAL CONFERENCE AND DISPOSITIVE MOTION
     FILING DEADLINE; [PROPOSED] ORDER
31   Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
